Citation Nr: 9935289	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 determination by 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's claim 
for entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38, United States Code.  

This matter was previously before the Board.  The veteran 
appeared and presented testimony before the undersigned 
Member of the Board sitting at the RO in March 1998.  In a 
decision rendered in July 1998, the Board denied the 
veteran's claim for further vocational rehabilitation 
training under Chapter 15.  The veteran appealed that 
decision to the United States Court for Appeals of Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court").  In a March 1999 
Order, the Court granted a Joint Motion for Remand, vacated 
the Board's decision of July 1998, and remanded such matter 
to the Board for readjudication.  


REMAND

On remand to the Board, the veteran's representative argues 
that the appeal should be remanded to the RO for a 
determination as to the veteran's remaining available 
entitlement under Chapter 15.  It is contended that the 
amount of the remaining entitlement is a factor to be 
considered in order to determine whether there is sufficient 
entitlement remaining for the chosen rehabilitation plan.

The undersigned also finds that in view of the passage of 
time, retrieval of recent treatment records and the 
performance of a VA examination, are in order.  See 38 C.F.R. 
§ 3.327(a) (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:  

1.  The RO should determine the veteran's 
remaining available entitlement, if any, 
to Chapter 15 vocational rehabilitation 
training.  

2.  If the veteran is determined to have 
remaining available entitlement under 
Chapter 15 then the RO should, through 
contact with the veteran, determine if 
and by whom the veteran has been 
medically treated since June 1993 for his 
multiple sclerosis.  After obtaining the 
necessary authorizations for release of 
information by those providers, the RO 
should request copies of all medical 
records.  Once obtained from either VA or 
non-VA sources, the RO should make those 
records a part of the veteran's claims 
folder.  

3.  If the veteran is determined to have 
remaining entitlement under Chapter 15 
then following the above development, the 
veteran is to be afforded a VA 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic studies.  Each aspect of the 
multiple sclerosis disability should be 
evaluated by the examiner, to the extent 
possible.  The examiner should provide a 
thorough description of the degree of 
impairment offered by all aspects of the 
veteran's multiple sclerosis, to include 
an opinion as to whether, and to what 
extent, the veteran's disability would 
prevent him from pursuing a program of 
education or employment.  The claims 
folder should be made available to the  
examiner for review.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is complete and 
that the requested opinion has been 
provided.  If the examination report is 
deficient in any manner, appropriate 
corrective action must then be undertaken 
by RO personnel.

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
further vocational rehabilitation 
training under Chapter 15, based on all 
the evidence of record and all governing 
legal authority.  In the event that the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
attorney should be afforded the 
appropriate period for response before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


